MARGARET ROHAN had decree in her suit to quiet title to lots in Denver. Young, and others defendants below, bring error.
The complaint contained, with much else, the usual allegations of the title and possession in plaintiff and claim of interest by defendants. The answer denies the allegations of the complaint, except that it admits claim of interest, and states that defendants are owners in fee. The replication denies the answer and sets out certain facts which plaintiff claims invalidate a tax deed under which defendants claim, and alleges a tax deed to one sternberger for the tax of 1913 and mesne conveyances to plaintiff.
The plaintiff claims that defendant have no right to attack her title because they have no interest in the lots. If they have none she is right. Empire Co. v. Bender,49 Colo. 522, 113 P. 494. They claim ownership by virtue of a tax deed issued in 1902, and supposing that to be invalid, they claim the rights, upon its cancellation, to *Page 72 
reimbursement for taxes paid. They have that right as against the holder of the regular title from the government, but the tax title of the plaintiff, if valid, would cut it off; it follows that they have the right to protect it, if they can by showing plaintiff's tax title to be invalid.
The plaintiff says they may not stand on this right of reimbursement, because they have not pleaded it, but the basis of the right is that he who asks equity must do it. Such rights may be enforced though not pleaded. The plaintiff is considered as having offered it; indeed is sometimes required to offer it. 21 C. J. 172-180; 9 C. J. 1213, et seq. We therefore conclude that defendants are in a position to attack the title of plaintiff.
It is claimed that defendant could not assail plaintiff's tax title unless they pleaded the facts showing it invalidity; that rule, however, applies only when the plaintiff has pleaded his tax title as such i. e., has stated that he claims under tax title, which plaintiff in this case has not done.Boyd v. Munson, 59 Colo. 166, 147 P. 662; Harrison v.Hodges, 49 Colo. 105, 111 P. 706.
The defendants claim that the notice of foreclosure of the redemption, plaintiff's exhibit D, pursuant to which her tax deed was issued, was insufficient and that the tax deed is therefore void. The statute, C. L. § 7423, requires the county treasurer, before delivering a tax deed, to serve a notice stating, among other things, "when the time of redemption will expire or when the tax deed shall be issued." The notice in question was dated the 29 the of August, 1917, and stated "That the time for redemption of said property from said sale for taxes will expire on the 9th day of January, 1918, and unless the same has been redeemed on or before that date I will execute and deliver to said Sternberger a tresurer's or tax deed to said property above described as provided by law."
Defendants' point is, that since the sale was on November 27, 1914, and the statutory three year redemption period therefore expired November 27, 1917, the statement that it expired January 9, 1918, was false, and that a false *Page 73 
statement of this material fact avoids the notice. Proof of notice is necessary (Richards v. Beggs, 31 Colo. 186,72 P. 1077) and the notice must state the truth. Wilson v.McKenna, 52 Ill. 43; Wisner v. Chamberlin, 117 Ill. 568,7 N.E. 68; Benefield v. Albert, 132 Ill. 665, 24 N.E. 634;Gahre v. Berry, 82 Minn. 200, 84 N.W. 733; State FinanceCo. v. Beck, 15 N. D. 374, 109 N.W. 357.
The notice states the date of the statutory expiration of redemption falsely and does not state the date when the tax deed shall issue. It cannot be said that the redemption period expires when the deed issues and that therefore the date when the deed is issuable is the date of the expiration, because the statute distinguishes between the two, and so shows that they are not to be regarded as the same. Nor can it be said that the notice implies that the deed will be delivered January 9th. It is consistent with the notice that it be delivered at any time after that date and the notice states definitely that there will be no right of redemption after January 9th, which would be false if the deed were not delivered on that day, and is therefore misleading. This notice cannot support the deed and plaintiff's title fails; it follows that it is unnecessary to consider the other defects alleged against it.
Defendants' counsel in his brief in this court states that he is willing that we should assume that his client have no title or except the right to reimbursement for taxes paid, lien for taxes as he calls it; there is no need, therefore, that we should consider the questions concerning the validity of their tax title.
The judgment is reversed. *Page 74